Order entered October 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00821-CR

                          TIMOTHY JAMES TAYLOR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-80945-2012

                                           ORDER
       This appeal has been pending since June 25, 2014. On July 28, 2015, appellate counsel

filed a motion to withdraw and an Anders brief in support. The record has been made available

to appellant to file a pro se response. The Court now has before it appellant’s October 19, 2015

pro se motion for discovery. He is seeking the jury charges and jury notes.

       Upon review of the clerk’s record, we note that it does not contain the jury charge for

either the guilt phase or the punishment phase, nor does it contain the verdict forms. The Court

cannot determine whether there were any notes from the jury and responses from the trial court.

We further note that the Anders brief filed by counsel does not address the jury charges or

verdicts, the pretrial motions that were filed and any rulings on them, and only briefly addresses
voir dire. Accordingly, we conclude the brief does not comply with the requirements of Anders

v. California, and we STRIKE the Anders brief filed on July 28, 2015.

       We will treat appellant’s pro se motion as one to supplement the record. We GRANT

the motion. We ORDER the Collin County District Clerk to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing the jury charges for the guilt and punishment

phases, and their respective verdicts, and any notes from the jury and responses thereto.

       We ORDER appellate counsel Pamela Lakatos to file, within FORTY-FIVE DAYS of

the date of this order, an amended brief that either raises issues on the merits or an Anders brief

that addresses the deficiencies noted herein and fully complies with the requirements of Anders.

We further ORDER that the amended brief identify all children named in it by their initials only.

       The Court will defer any determination of whether appellant will be provided a copy of

the supplemental clerk’s record until the amended brief is filed. If the amended brief is an

Anders brief, the Court will reset the deadline for appellant’s pro se response at that time.

       We DIRECT the Clerk to send copies of this order to Andrea Stroh Thompson, Collin

County District Clerk; Pamela Lakatos; and the Collin County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Timothy

Taylor, TDCJ No. 01938359, Telford Unit, 3899 State Hwy 98, New Boston, TX 75570.

                                                      /s/     ADA BROWN
                                                              JUSTICE